                                                                 JS-6

 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
                                       )
11   GCIU-EMPLOYER RETIREMENT          ) CASE NO. CV 19-8505-GW-KESx
     FUND AND BOARD OF TRUSTEES        )
12   OF THE GCIU-EMPLOYER              ) JUDGMENT
     RETIREMENT FUND,                  )
13                                     )
                  Plaintiffs,          )
14        v.                           )
                                       )
15
     ALLEN PRINTING, INC., a Minnesota )
                                       )
16   Corporation,                      )
                                       )
17                                     )
                  Defendant.
                                       )
18                                     )
                                       )
19                                     )
20

21

22

23

24

25

26

27

28
                                      1
                             [PROPOSED] JUDGMENT
 1         JUDGMENT IS HEREBY ENTERED in favor of Plaintiffs against Allen Printing,
 2   Inc., in accordance with the terms of the Court’s ruling granting Plaintiffs’ motion for
 3   default judgment (ECF No. 22).
 4           The Court AWARDS Plaintiffs: (1) $722,679 in withdrawal liability. (2)
 5   $42,914.30 in prejudgment interest on the liability, (3) $18,911.87 in attorneys’ fees, and
 6   (4) $1,720.50 in costs.
 7   ///
 8   ///
 9           The Court also DISMISSES Plaintiffs’ second cause of action for payroll audit
10   documents.
11

12   Dated: March 24, 2020
13                                          HON. GEORGE H. WU, U.S. District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                                    [PROPOSED] JUDGMENT
